LEIBSON, Justice,
dissenting.
The Court of Appeals reversed the judgment and remanded for a new trial because the trial court erroneously admitted as evidence the inculpatory statement made to the deputy sheriff in the police cruiser shortly after the respondent’s arrest, and two later statements which were conceded to be the fruit of the first statement. These statements should have been suppressed because the first statement was obtained by means constitutionally impermissible.
Commencing with a time shortly before arrest and continuing after arrest when he was put into a police car for transportation to jail, the respondent was questioned repeatedly. Altogether he was questioned four times, on each occasion by a different police officer, and with each new interrogation occurring almost immediately after cessation of the preceding one. He declined to make a statement on the first three occasions, and only confessed on the fourth occasion after a deputy sheriff whom he knew got into the police cruiser where he was being held and told him, “if [you] did this it would be better if you just went ahead and told us, because people have seen you.” Respondent then confessed and told the deputy where to find the stolen items.
In Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), the United States Supreme Court held that if an individual in custody indicates in any manner at any time before or during questioning that he wishes to remain silent, interrogation must stop because he has shown that he intends to exercise his Fifth Amendment privilege and any statement taken after that time is a product of compulsion.
In Michigan v. Mosley, 423 U.S. 96, 96 S.Ct. 321, 46 L.Ed.2d 313 (1975), the United States Supreme Court refined the view expressed in Miranda. It held that the Miranda. requirement that police interrogation must cease when the person in custody indicated that he wished to remain silent did not create a per se proscription of indefinite duration against further questioning by any police officer at any time or place on any subject. But the admissibility of incriminating statements obtained after a person in custody has initially decided to remain silent depends on “whether his ‘right to cut off questioning’ was ‘scrupulously honored.’ ” 423 U.S. at 104, 96 S.Ct. at 326.
The circumstances distinguishing Mosley' from Miranda do not exist here. In Mosley the defendant was arrested in connection with certain robberies. When he declined to discuss these robberies the police officer immediately ceased the interrogation and the defendant was then taken to a cell. More than two hours later, another police officer took the defendant to another place in the building, again advised him of his Miranda rights, and then questioned him concerning a murder unrelated to the prior interrogation. The court held the second interrogation was admissible because it had occurred after a significant time lapse, was directed solely to a different crime than those about which he had been previously questioned, and was conducted at another location in the building by another officer.
Michigan v. Mosley, as did Miranda, forbids continued questioning, or renewed questioning after a cessation of short duration, whether by the same or different police officers, regarding the same offense. It rules out “repeated rounds of questioning to undermine the will of the person being questioned.” 423 U.S. at 102, 96 S.Ct. at 325.
Here the respondent was a person of limited mentality, functioning in an intellectual range termed “borderline.” He was induced to incriminate himself shortly after he had invoked his right to remain silent and before any change in circumstances by pressure similar in kind to that deemed constitutionally impermissible in Brewer v. Williams, 430 U.S. 387, 97 S.Ct. 1232, 51 L.Ed.2d 424 (1977). We are told in Miranda v. Arizona, supra, that such a statement must be considered “the product *14of compulsion, subtle or otherwise.” 384 U.S. at 474, 86 S.Ct. at 1627.
Further, this case falls squarely under our decision in Creech v. Commonwealth, Ky., 412 S.W.2d 245 (1967). There, as here, a mentally deficient defendant declined to testify, was immediately confronted with other testimony already acquired against him, and made an incriminating statement. We reversed, holding that the trial court should not admit such a statement.
The most recent United States Supreme Court case in point, Smith v. Illinois, 469 U.S. -, 105 S.Ct. 490, 83 L.Ed.2d 488 (1984) restates and reenforces by analogy the rule that once the right to remain silent has been invoked it is not waived by the accused’s willingness to incriminate himself at subsequent interrogation. When first questioned, Smith invoked his right to counsel during questioning, and then changed his mind. In holding the confession subsequently obtained should have been suppressed the United States Supreme Court stated:
“ ‘No authority, and no logic, permits the interrogator to proceed ... on his own terms and as if the defendant had requested nothing, in the hope that the defendant might be induced to say something casting retrospective doubt on his initial statement that he wished to speak through an attorney or not at all.’ ” 105 S.Ct. at 495.
Smith v. Illinois states in no uncertain terms that the United States Supreme Court has not retreated from the “ ‘bright-line rule’ that all questioning must cease after an accused requests counsel.” 105 S.Ct. at 494. By analogy, there is no reason for us to assume that the United States Supreme Court will retreat from the “bright-line rule” of Miranda and Mosley. Where, as here, the constitutional mandate as interpreted by the United States Supreme Court is clear, we continue duty bound to respect and uphold the lines drawn by the United States Supreme Court. Our Court of Appeals has done so. We should do no less.
STEPHENS, C.J., and AKER, J., join in this dissent.